DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 20-24 and 26-52 are pending. Claim 25 has been canceled. Claim 20 has been amended. Claims 44-52 are new.
Applicant’s arguments, filed 06/03/2022, with respect to the rejection(s) of claim(s) 20-43 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wachsman et al. (US 2014/0302420 A1) and Mercadelli et al. (2013 ECS Trans. 57 823).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-24 and 26-29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wachsman et al. (US 2014/0302420 A1) in view of Mercadelli et al. (2013 ECS Trans. 57 823).
Considering claim 20, Wachsman discloses a sintered layered structure fabricated according to a method comprising: providing a layered structure comprising (i) a ceramic anode and (ii) a solid electrolyte layer disposed over the anode [0005]; sintering the layered structure [0023], wherein the anode comprises (ii) vanadium- and sodium- doped strontium niobate, or (iii) vanadium-doped strontium titanate [0063].
With respect to the limitation reciting that the setter plate comprises ceria and/or doped ceria, the claimed sintered layered structure does not require the claimed setter plate since it is removed after sintering. Furthermore, the claim does not specify any particular content of ceria and/or doped ceria or any particular structure. 
Wachsman teaches pre-sintering in order to prevent formation of defects or cracks [0093].
Wachsman is silent as to the area of the layered structure.
However, Mercadelli discloses a sintered layered structure are either 5x5 cm or 10x10 cm (page 824).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the area of the layered structure of Wachsman to be larger than 5 cm x 5 cm, because Wachsman is silent about the dimensions of the layered structure and Mercadelli discloses exemplary size of a sintered layered structure, showing what is size is used for the solid oxide fuel cells. Furthermore, one of ordinary skill in the would have chosen a size that would be sufficiently large in order to produce meaningful amount of power during fuel cell operation. 

Considering claims 21 and 22, Jin discloses a cathode functional layer disposed between a cathode layer (electrical contact layer) and the electrolyte layer [0060].

Considering claims 23, Wachsman discloses the cathode functional layer comprises cobalt oxide mixed with at least one of gadolinium-doped ceria or samarium-doped ceria [0058].

Considering claim 24, Wachsman discloses the cathode layer comprises a mixture of samarium strontium cobaltite and doped ceria [0060].

Considering claim 26, Wachsman discloses the anode comprises (ii) vanadium- and sodium- doped strontium niobate, or (iii) vanadium-doped strontium titanate [0063].

Considering claim 27, Wachsman discloses the anode comprises ceria or doped ceria (GDC) [0115].

Considering claim 28, Wachsman discloses the electrolyte layer comprises ceria doped with Gd, Y, La, Pr, Sm, and/or Nd [0057].

Considering claim 29, Wachsman discloses the anode comprises (i) a ceramic anode support layer and (ii) a ceramic anode functional (barrier) layer disposed over the anode support layer, the electrolyte layer being disposed over the anode functional layer [0014].

Allowable Subject Matter
Claims 30-52 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794